DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 recites “such that liquid and dissolved gas”. The limitation is unclear if the liquid and dissolved gas are the same as the “liquid” and “dissolved gas” previously recited.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gas". There is insufficient antecedent basis for this limitation in the claim because “a gas” and “supplying gas”. It is unclear to which “gas” the limitation refers.
Claim 1 recites the limitation "the liquid and dissolved gas".  There is insufficient antecedent basis for the limitation “the … dissolved gas” in the claim.
Claims 2-16 depend upon claim 1.
Claims 4 and 15 recite the limitation “the gas”. There is insufficient antecedent basis for this limitation because claim 1 recites “a gas” and “supplying gas”. It is unclear to which “gas” the limitation refers.
Claim 16 recites “a controller arranged to receive one or more of a pressure measurement output from the pressure sensor, a dissolved oxygen concentration output from the oxygen sensor, a flow rate measurement output from the flow rate sensor, and/or a temperature measurement output from the temperature sensor, and to send feedback control signals to one or more of: the oxygen supply, the liquid inlet pump, and the heater respectively”. The Markush group cannot include “and/or”, which must be amended to “and”.
Claim 17 recites the limitation "the gas". There is insufficient antecedent basis for this limitation in the claim because “a gas” and “supplying gas”. It is unclear to which “gas” the limitation refers.
Claim 17 recites the limitation "the liquid and dissolved gas".  There is insufficient antecedent basis for the limitation “the … dissolved gas” in the claim.
Claim 18 recites the limitation "the gas". There is insufficient antecedent basis for this limitation in the claim because “a gas” and “supplying gas”. It is unclear to which “gas” the limitation refers.
Claim 18 recites the limitation "the liquid and dissolved gas".  There is insufficient antecedent basis for the limitation “the … dissolved gas” in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castro et al. US 2011/0150703 (hereafter Castro).

Regarding claim 1, Castro teaches an apparatus (Fig 1 and 10) for dissolving a gas into a liquid (where the fluid mixing system is fully capable of dissolving a gas into a liquid, see MPEP §§2114, 2115, 2173.05(g)), the apparatus comprising: 
a liquid inlet (570 in Fig 10) for supplying the liquid into the apparatus (¶80, where the fluid is fully capable of being a liquid; see MPEP §§2114, 2115, 2173.05(g)); 
a liquid inlet pump in fluid communication with and upstream of the liquid inlet, wherein the liquid inlet pump is arranged to pump the liquid through the apparatus (¶85) and deliver a flow rate of between 0.01 mL/min and 100 L/min (where the fluid mixing system is fully capable of pumping at the claimed flow rate, see MPEP §§2114, 2115, 2173.05(g)); 
a gas inlet (572 in Fig 10) for supplying gas (¶80, where the fluid is fully capable of being a gas; see MPEP §§2114, 2115, 2173.05(g)) into the liquid within the apparatus, the gas inlet being in fluid communication with, and downstream (as shown in Fig 10) of, the liquid inlet; 
a mixing chamber (portion of channel 40 upstream of first venturi 60 in Fig 2; where the mixer of Fig 2 is identified as mixer 510a and/or 510b in Fig 10, see ¶80) in fluid communication with, and downstream of, the gas inlet and the liquid inlet, the mixing chamber comprising one or more obstacles (50) and/or a tortuous path to induce turbulence into the liquid flowing therethrough and break-up the gas into a plurality of gas bubbles; 
at least one venturi (60) in fluid communication with, and downstream of, the mixing chamber, wherein the at least one venturi is arranged to dissolve the gas into the liquid passing through the at least one venturi (where the venturi would be fully capable of dissolving the gas by the pressure change, see MPEP §§2114, 2115, 2173.05(g)); and 
an outlet (outlet of 510a into chamber 574 in Fig 10) for the liquid and dissolved gas in fluid communication with, and downstream of, the at least one venturi; 
wherein at least part of the liquid inlet, at least part of the gas inlet, at least part of the at least one venturi, and at least part of the outlet are integrally formed in a unitary piece of material (¶36-38).

Regarding claim 2, Castro teaches all the limitations of claim 1. Castro further teaches wherein the gas inlet comprises an oxygen inlet for supplying oxygen into the liquid within the apparatus, and the apparatus is arranged to produce oxygenated liquid with a concentration of dissolved oxygen of greater than 20 mg/I (where the apparatus of Fig 10 is fully capable of performing the function of having an oxygen inlet and producing the DO concentration depending on the flow rates, pressures, and other operating conditions, see MPEP §§ 2114, 2115, 2173.05(g)).

Regarding claim 3, Castro teaches all the limitations of claim 1. Castro further teaches wherein the apparatus is configured to be operated at a temperature of between approximately 20 degrees Celsius and approximately 45 degrees Celsius (where the apparatus is fully capable of operating at the claimed temperature such as room temperature, see MPEP §§ 2114, 2115, 2173.05(g)).

Regarding claims 5-6, Castro teaches all the limitations of claim 1. Castro further teaches wherein the liquid comprises one or more of: water, whole blood, cell suspensions, cell media, phosphate buffered saline, physiological solutions, a gel, contact lens solution, anti-septic liquids, buffers and milk; wherein the cells in the cell suspension or for use with the cell media comprise one or more of insect cells, anaerobic and/or aerobic bacteria, Escherichia coli, fungi and animal cells (where the apparatus is fully capable of operating using a liquid comprising water, see MPEP §§ 2114, 2115, 2173.05(g)).

Regarding claim 7, Castro teaches all the limitations of claim 1. Castro further teaches wherein the at least one venturi comprises a plurality of venturis (60 in Fig 2) in fluid communication with, and downstream of, the liquid inlet and the gas inlet.

Regarding claim 8, Castro teaches all the limitations of claim 1. Castro further teaches wherein: one or more of the liquid inlet, the gas inlet, the at least one venturi, and the outlet are integrally formed in the unitary piece of material as an open channel in a face of the unitary piece of material; the apparatus further comprises a blank face of material, the face of the unitary piece of material and the blank face of material being arranged together in contact such that the open channel in the integrally formed piece of material and the blank face of material form the one or more of the liquid inlet, the gas inlet, the at least one venturi, and the outlet (¶36-38).

Regarding claim 9, Castro teaches all the limitations of claim 1. Castro further teaches wherein the unitary piece of material has a width dimension of less than 30 cm (¶52).

Regarding claim 10, Castro teaches all the limitations of claim 1. Castro further teaches wherein the unitary piece of material comprises polymer (¶89).

Regarding claim 11, Castro teaches all the limitations of claim 1. Castro further teaches an inlet pump in fluid communication with and upstream of the liquid inlet, wherein the inlet pump is arranged to pump the liquid through the apparatus (¶85, where the system may include more than one pump).

Regarding claim 12, Castro teaches all the limitations of claim 11. Castro further teaches wherein the inlet pump is arranged to deliver a flow rate of between 0.1 ml/min and 50 L/min (where the pump described in ¶85 would be fully capable of delivering the claimed flow rate, see MPEP §§ 2114, 2115, 2173.05(g)).

Regarding claim 13, Castro teaches all the limitations of claim 11. Castro further teaches wherein the inlet pump is arranged to deliver a pressure of between 0.1 and 5 bar (where the pump described in ¶85 would be fully capable of delivering the claimed pressure, see MPEP §§ 2114, 2115, 2173.05(g)).

Regarding claim 17, Castro teaches a system (Fig 10) comprising: 
an apparatus (Fig 1 and 10) for dissolving a gas into a liquid (where the fluid mixing system is fully capable of dissolving a gas into a liquid, see MPEP §§2114, 2115, 2173.05(g)) comprising, the apparatus comprising:
a liquid inlet (570 in Fig 10) for supplying the liquid into the apparatus (¶80, where the fluid is fully capable of being a liquid; see MPEP §§2114, 2115, 2173.05(g)); 
a liquid inlet pump in fluid communication with and upstream of the liquid inlet, wherein the liquid inlet pump is arranged to pump the liquid through the apparatus (¶85) and deliver a flow rate of between 0.01 mL/min and 100 L/min (where the fluid mixing system is fully capable of pumping at the claimed flow rate, see MPEP §§2114, 2115, 2173.05(g)); 
a gas inlet (572 in Fig 10) for supplying gas (¶80, where the fluid is fully capable of being a gas; see MPEP §§2114, 2115, 2173.05(g)) into the liquid within the apparatus, the gas inlet being in fluid communication with, and downstream (as shown in Fig 10) of, the liquid inlet; 
a mixing chamber (portion of channel 40 upstream of first venturi 60 in Fig 2; where the mixer of Fig 2 is identified as mixer 510a and/or 510b in Fig 10, see ¶80) in fluid communication with, and downstream of, the gas inlet and the liquid inlet, the mixing chamber comprising one or more obstacles (50) and/or a tortuous path to induce turbulence into the liquid flowing therethrough and break-up the gas into a plurality of gas bubbles; 
at least one venturi (60) in fluid communication with, and downstream of, the mixing chamber, wherein the at least one venturi is arranged to dissolve the gas into the liquid passing through the at least one venturi (where the venturi would be fully capable of dissolving the gas by the pressure change, see MPEP §§2114, 2115, 2173.05(g)); and 
an outlet (outlet of 510a into chamber 574 in Fig 10) for the liquid and dissolved gas in fluid communication with, and downstream of, the at least one venturi; 
wherein at least part of the liquid inlet, at least part of the gas inlet, at least part of the at least one venturi, and at least part of the outlet are integrally formed in a unitary piece of material (¶36-38),
wherein the system further comprises a downstream consuming device (578), wherein the outlet of the apparatus is in fluid communication with the downstream consuming device such that liquid and dissolved gas can be supplied to the downstream consuming device.

Regarding claim 18, Castro teaches a system (Fig 10) comprising an apparatus (Fig 1 and 10) for dissolving a gas into a liquid (where the fluid mixing system is fully capable of dissolving a gas into a liquid, see MPEP §§2114, 2115, 2173.05(g)) comprising, the apparatus comprising:
a liquid inlet (570 in Fig 10) for supplying the liquid into the apparatus (¶80, where the fluid is fully capable of being a liquid; see MPEP §§2114, 2115, 2173.05(g)); 
a liquid inlet pump in fluid communication with and upstream of the liquid inlet, wherein the liquid inlet pump is arranged to pump the liquid through the apparatus (¶85) and deliver a flow rate of between 0.01 mL/min and 100 L/min (where the fluid mixing system is fully capable of pumping at the claimed flow rate, see MPEP §§2114, 2115, 2173.05(g)); 
a gas inlet (572 in Fig 10) for supplying gas (¶80, where the fluid is fully capable of being a gas; see MPEP §§2114, 2115, 2173.05(g)) into the liquid within the apparatus, the gas inlet being in fluid communication with, and downstream (as shown in Fig 10) of, the liquid inlet; 
a mixing chamber (portion of channel 40 upstream of first venturi 60 in Fig 2; where the mixer of Fig 2 is identified as mixer 510a and/or 510b in Fig 10, see ¶80) in fluid communication with, and downstream of, the gas inlet and the liquid inlet, the mixing chamber comprising one or more obstacles (50) and/or a tortuous path to induce turbulence into the liquid flowing therethrough and break-up the gas into a plurality of gas bubbles; 
at least one venturi (60) in fluid communication with, and downstream of, the mixing chamber, wherein the at least one venturi is arranged to dissolve the gas into the liquid passing through the at least one venturi (where the venturi would be fully capable of dissolving the gas by the pressure change, see MPEP §§2114, 2115, 2173.05(g)); and 
an outlet (outlet of 510a into chamber 574 in Fig 10) for the liquid and dissolved gas in fluid communication with, and downstream of, the at least one venturi; 
wherein at least part of the liquid inlet, at least part of the gas inlet, at least part of the at least one venturi, and at least part of the outlet are integrally formed in a unitary piece of material (¶36-38),
wherein the system further comprises a holding volume (578) in fluid communication with and downstream of the outlet of the apparatus.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Castro as applied to claim 1 above, and further in view of Stemmet US 2013/0330246 (hereafter Stemmet).

Regarding claim 4, Castro teaches all the limitations of claim 1. 
Castro does not teach a heater arranged to heat the liquid and/or the gas.
Stemmet teaches a mixing apparatus (¶20), wherein the apparatus comprises a heater arranged to heat the liquid and/or the gas (¶40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Castro (Fig 10) by incorporating the heater of Stemmet (¶40-45) in order to heat the liquid and/or the gas (¶40-45).

Regarding claims 14-15, Castro teaches all the limitations of claim 1. 
Castro does not teach a pressure sensor arranged to measure a pressure of the liquid in the apparatus, and/or an oxygen sensor arranged to measure a concentration of dissolved oxygen in the liquid, and/or a flow rate sensor arranged to measure a flow rate of the liquid through the apparatus, and/or a temperature sensor arranged to measure a temperature of the liquid in the apparatus; wherein the temperature sensor is arranged to provide feedback to a heater arranged to heat the liquid and/or the gas, and/or the flow rate sensor is arranged to provide feedback to the liquid inlet pump, and/or the oxygen sensor is arranged to provide feedback to one or more of: an oxygen supply, the liquid inlet pump, and the heater.
Stemmet teaches a mixing apparatus (¶20), wherein the apparatus comprises a pressure sensor arranged to measure a pressure of the liquid in the apparatus (¶136).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Castro (Fig 10) by incorporating the pressure sensor of Stemmet (¶136) in order to measure a pressure of the liquid in the apparatus (¶136).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Castro as applied to claim 1 above, and further in view of Yokota US 2011/0315228 (hereafter Yokota).

Regarding claims 14-16, Castro teaches all the limitations of claim 1. 
Castro does not teach:
a pressure sensor arranged to measure a pressure of the liquid in the apparatus, and/or an oxygen sensor arranged to measure a concentration of dissolved oxygen in the liquid, and/or a flow rate sensor arranged to measure a flow rate of the liquid through the apparatus, and/or a temperature sensor arranged to measure a temperature of the liquid in the apparatus;
wherein the temperature sensor is arranged to provide feedback to a heater arranged to heat the liquid and/or the gas, and/or the flow rate sensor is arranged to provide feedback to the liquid inlet pump, and/or the oxygen sensor is arranged to provide feedback to one or more of: an oxygen supply, the liquid inlet pump, and the heater;
a controller arranged to receive one or more of a pressure measurement output from the pressure sensor, a dissolved oxygen concentration output from the oxygen sensor, a flow rate measurement output from the flow rate sensor, and/or a temperature measurement output from the temperature sensor, and to send feedback control signals to one or more of: the oxygen supply, the liquid inlet pump, and the heater respectively.
Yokota teaches a fluid mixing apparatus (abstract) comprising a temperature sensor arranged to measure a temperature of the liquid in the apparatus, wherein the temperature sensor is arranged to provide feedback to a heater arranged to heat the liquid and/or the gas, a controller arranged to receive a temperature measurement output from the temperature sensor, and to send feedback control signals to the heater (¶129).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Castro (Fig 10) by incorporating the heater, temperature sensor, and controller (¶129) of Yokota in order to control the temperature of the system (Yokota ¶129).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776